NOT DESIGNATED FOR PUBLICATION

                                            No. 121,795

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                 ADDIE MICHELLE CRENSHAW,
                                         Appellant.


                                  MEMORANDUM OPINION

       Appeal from Saline District Court; RENE S. YOUNG, judge. Opinion filed November 25, 2020.
Affirmed.


       James M. Latta, of Kansas Appellate Defender Office, for appellant.


       Brock R. Abbey, assistant county attorney, and Derek Schmidt, attorney general, for appellee.


Before ARNOLD-BURGER, C.J., POWELL and GARDNER, JJ.


       PER CURIAM: Addie Michelle Crenshaw appeals her probation revocation and the
district court's order to serve her underlying 43-month prison sentence. After reviewing
the record, we find the district court did not abuse its discretion. Thus, we affirm.


Factual and Procedural Background

       Between 2016 and 2017, Crenshaw pleaded to five cases. In Case 1 (16 CR 348),
Crenshaw pleaded no contest to possession of methamphetamine. In November 2016, the
district court sentenced her to a 13-month prison term but granted her probation for 18

                                                   1
months. Later, in Case 2 (16 CR 758), she pleaded guilty to aggravated failure to appear.
In Case 3 (16 CR 1090), she pleaded guilty to possession of methamphetamine. And in
Case 4 (16 CR 1092), she pleaded no contest to burglary of a motor vehicle. Ultimately,
in January 2017, the district court sentenced her to a total of 30 months in prison on
Cases 2-4 but granted her probation for 18 months. The district court's sentence also
factored in Case 1, requiring her to serve the sentences in Cases 2-4 after she completed
her 13 months in Case 1—for a total of 43 months.


       In June 2017, the State moved to revoke Crenshaw's probation in Cases 1-4,
alleging she failed to report, failed to provide her address, failed to refrain from drug
activity, and disregarded treatment and counseling. A month later, the State charged
Crenshaw with misdemeanor interference with a law enforcement officer, to which she
pleaded no contest in Case 5 (17 CR 692). Again, the court granted her probation. On the
same date, the district court extended Crenshaw's probation 18 months in her previous
cases and ordered her to serve a 3-day jail sanction. And in August 2017 the district court
sentenced her to 30 days in jail but granted her probation for 12 months.


       In May 2018, the district court found that Crenshaw had violated her probation by
failing to report, engaging in drug activity, failing to submit to a drug test, skirting drug
court, and disregarding treatment and counseling. The district court ordered a 180-day
sanction and extended her probation another 18 months.


       In August 2019, the district court found that Crenshaw had violated her probation
again by failing to report, engaging in drug activity, failing to submit to a drug test, and
disregarding treatment and counseling. The district court revoked her probation and
ordered her to serve her underlying sentence, ruling:


               "Ms. Crenshaw, as you know, you are on probation in five different cases, and
       you have been given multiple opportunities to address your drug issue. And the Court is

                                                  2
       going to find that you are not amenable to probation. You've not been reporting to your
       officer, you have failed to show up for Drug Court, you continue to test positive, and you
       failed to complete the drug and alcohol treatment program that was provided to you.
               "And the Court is going to order in these cases that your probation be revoked.
       And you will be remanded to serve the sentence, the original sentences that I, that you
       were sentenced to. I'm going to deny the request for a McGill modification.
               ". . . She certainly can undergo that treatment program once she serves her
       sentences."


       Crenshaw timely appeals.


Analysis

       Crenshaw argues the district court abused its discretion by revoking her probation
and ordering her to serve her underlying sentence rather than reinstating her probation.
Crenshaw contends that because she "committed only technical violations" and needed
long-term substance abuse treatment, the district court unreasonably revoked her
probation. Citing several academic articles, she argues that incarceration would not deter
her drug use and that imprisonment should be reserved only for violent offenders.


       Generally, once a defendant violates the conditions of probation, the decision to
revoke probation rests in the district court's sound discretion. State v. Gumfory, 281 Kan.
1168, 1170, 135 P.3d 1191 (2006). A district court abuses its discretion when its action is
arbitrary, fanciful, or unreasonable; is based on an error of law; or is based on an error of
fact. State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018). On appeal, the party
asserting the district court abused its discretion bears the burden of showing an abuse of
discretion. State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430 (2018).


       K.S.A. 22-3716, prior to the 2109 amendments, governs the procedure for
revoking a defendant's probation in this case. Under this controlling statute, a district

                                                   3
court may revoke a defendant's probation if the district court has already imposed a 120
or 180-day jail sanction. K.S.A. 2016 Supp. 22-3716(c)(1)(E). See State v. Dominguez,
No. 121,618, 2020 WL 5079777, at *3-5 (Kan. App. 2020) (unpublished opinion) (stating
2019 amendment to the intermediate sanctioning scheme at K.S.A. 22-3716 does not
apply retroactively to probation violators whose crimes were committed before the
effective date of the amendment). The district court did so here, thus it had the discretion
to revoke Crenshaw's probation.


       After reviewing the record, we find that the district court's decision to revoke
Crenshaw's probation was neither arbitrary, fanciful, or unreasonable nor based on an
error of fact or law. Before revocation, the district court had given her multiple
opportunities to avoid prison and to mitigate her drug abuse. It graciously did not revoke
her probation after she had committed a new crime in July 2017. See K.S.A. 2017 Supp.
22-3716(c)(8)(A). Instead, the district court imposed sanctions: a 3-day jail term and a
180-day jail term. Yet Crenshaw still used drugs, neglected the treatment the district
court had provided, and failed to report to her probation officer. Probation was not
working for her.


       Although we appreciate Crenshaw's academic research on the probation's
relationship to drug abuse, the issue whether imprisonment should be reserved only for
violent offenders is an issue of public policy that the Legislature is best equipped to
determine. Our standard of review is to determine whether the district court abused its
discretion, under the applicable law, in Crenshaw's case. And we conclude that the
district court reasonably determined that probation was not working for Crenshaw. The
district court also did not commit an error of law or fact. Because the district court did not
abuse its discretion, we affirm.




                                              4